MEMORANDUM**
John M. Velasquez appeals the district court’s dismissal under Federal Rule of Civil Procedure 12(b)(6) of his amended complaint alleging violations of the Americans with Disabilities Act (“ADA”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo. O’Loghlin v. County of Orange, 229 F.3d 871, 874 (9th Cir. 2000). We affirm in part, and vacate and remand in part.
Insofar as Velasquez alleged violations of the ADA that occurred before the date *348that defendant’s debts were discharged in bankruptcy proceedings, the district court properly dismissed Velasquez’s claims. See 11 U.S.C. § 1141(d); O’Loghlin, 229 F.3d at 873-74. However, because Velasquez’s constructive discharge claim occurred after defendant’s debts were discharged, the district court’s dismissal of this claim was improper. See O’Loghlin, 229 F.3d at 874-76.
Because the district court did not rely on materials outside the pleadings in ruling on the motion to dismiss, the district court did not abuse its discretion by not converting the Rule 12(b)(6) motion into a motion for summary judgment, and by denying Velasquez’s motion for additional discovery under Federal Rule of Civil Procedure 56(f). See Keams v. Tempe Tech. Inst., Inc., 110 F.3d 44, 46 (9th Cir.1997).
We reject Velasquez’s remaining contentions.
Each party shall bear its own costs on appeal.
AFFIRMED in part, and VACATED and REMANDED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.